DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/09/2022 have been entered (two sets of remarks and claim amendments were filed on 02/09/2022). Examiner acknowledges both sets and is basing the present Office Action in response to the most recently submitted set of remarks and claim amendments. 
 
Response to Amendment
	Applicant’s remarks and amendments filed 02/09/2022 are acknowledged and have been carefully considered. Both sets of remarks and amendments are acknowledged; the present Office Action is in response to the most recently submitted set of remarks and amendments.  
	 Regarding the objection to claim 1, Applicant’s amendment to claim 1 is acknowledged. Accordingly, the previously applied claim objection to claim 1 is withdrawn. 
	Regarding the rejections of claim 1 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant’s remarks and amendments are acknowledged and are persuasive. In particular, the amendment to delete the words “independently” and “independent” from the claim contribute to overcoming the rejection. In addition, the argument that the needle assembly 32 and the ultrasound imaging system 15 are separate and distinct electrical devices (i.e., the devices only communicate via signals 45 and 47, but are not directly connected to each other) further contributes to these remarks being persuasive. Accordingly, the rejections of claim 1 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn. 
	 
Status of Claims
	Claims 1-20 were previously pending, with claims 12-20 having previously been withdrawn as being drawn to a nonelected Group of Invention. 
	As of the amendments filed 02/09/2022, claim 1 is amended. Additionally, withdrawn claim 12 is also amended. No claims are canceled or newly added. 
	Accordingly, claims 1-11 are currently under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 as presently amended recites “an autonomous ultrasound imaging system having a second power source and a second processor that operate operates separately from the first power source and the first processor of the needle assembly” in lines 4-6. It appears that a minor typographical error is present (repetition of “operate”). Examiner respectfully suggests amending the claim to delete the word “operates,” such that the claim instead reads: “an autonomous ultrasound imaging system having a second power source and a second processor that operate 

In addition, claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Interpretation
	The following interpretation of the claim language was provided in the Final Rejection dated 11/15/2021, and is repeated below for clarity of the record. 
	Claims 4-6 were previously rejected under 35 U.S.C. 112(b) as being indefinite due to the term “meta-frame repeat period” recited in the claims. In the remarks filed 08/18/2021, Applicant provided arguments that the term is sufficiently described in the specification/drawings of the disclosure. As indicated in the Response to Amendment section, these arguments are persuasive, and this rejection is withdrawn. 
	The specification of the application includes the following recitations: “meta-frame repeat period” in [0009], [0010], [0031], etc.; “meta-frame rate 110 (e.g. T)” in [0057]; “meta-frame repeat period (frame rate) 90” in [0060]; “meta-frame spacing 90” in [0060]; and “meta-frames and/or sub-frames” in [0060], as well as further allusions to these terms. 
	Based on the arguments provided by Applicant filed 08/18/2021, Examiner is interpreting all of these various terms to be synonymous and equivalent. This is supported by Applicant’s argument on Pg. 9 of the remarks (“the meta-frame rate is synonymous with the frame rate”), as well as the amendments to claims 4-6 to include the term “meta-frame rate” instead of “meta-frame repeat period.” In other words, the terms meta-frame rate, meta-frame repeat period, frame rate, and/or meta-frame spacing are all being interpreted to be identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2016/0045184 A1, hereinafter "Courtney") in view of Erkamp et al. (US 2017/0172618 A1, hereinafter “Erkamp”). 

Regarding claim 1, Courtney discloses “systems and methods … for localizing and visualizing devices with the use of an intracorporeal ultrasound imaging probe during a medical procedure” (Abstract), and further discloses: 
 A method for identifying a needle of a needle assembly ("methods are provided for localizing and visualizing devices with the use of an intracorporeal ultrasound imaging probe during a medical procedure" Courtney: Abstract) on a display screen (“display system 49” Courtney: [0138]), the method comprising:
receiving, via a needle transducer of the needle assembly ("secondary intracorporeal device comprises one or more ultrasonic beacon transducers" Courtney: [0010]; "secondary devices includes the following: Brockenbrough needles" Courtney: [0196]) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210" Courtney: [0180], Fig. 6C), data signals ("receiving, when a given imaging A-scan vector is directed towards a given ultrasonic beacon transducer on the secondary intracorporeal device, a communication signal associated with the given ultrasound beacon transducer" Courtney: [0012]) from an autonomous ultrasound imaging system (“ultrasonic imaging device” Courtney: [0011]) having a second power source and a second processor that operate operates separately from the first power source and the first processor of the needle assembly (“secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C),
the data signals comprising information relating to a plurality of ultrasound waves ("ultrasonic imaging device emits ultrasonic imaging energy and receives received ultrasonic imaging energy at a plurality of imaging A-scan vectors spanning the three-dimensional imaging volume" Courtney: [0011]) generated by an ultrasound probe of the autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device, and wherein the primary intracorporeal ultrasonic imaging probe is configured for three-dimensional scanning" Courtney: [0010]);
generating, via the first processor of the needle assembly ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), a location signal ("communication signal to locate the secondary intracorporeal device" Courtney: [0014]) for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("At 140, the A-scan vector associated with the receipt of the communication signal, and the timing of the communication signal, is employed to locate ultrasound beacon transducer 120, and thereby locate secondary device 110" Courtney: [0126], Fig. 2); 
modifying, via the first processor of the needle assembly ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), at least one characteristic of the location signal ("A group of more than one beacon transducer may be linked to the secondary control and processing system with the use of switches, impedance matching and electrical resonance tuning networks, and ASICs all for the multiplexing and amplifying signals. Although these components may be located within the secondary devices themselves, it will be understood that they may be included in the secondary processing and control system" Courtney: [0282]) so as to improve visibility of the location signal on the display screen (“distinctive and visually appropriate signal (for example: a greyscale intensity profile or a coloured intensity profile) into the 2D and 3D imaging data presented to the user to help the user localize the secondary instrument” Courtney: [0206]); and 
displaying the modified location signal on the display screen on the at least one portion of the needle during use of the needle assembly so as to locate the at least one portion of the needle ("The position of secondary intracorporeal device 110 within the three-dimensional region 105 may then be determined, as shown at 145, and may optionally be shown in one or more images obtained via primary intracorporeal ultrasound imaging probe 100" Courtney: [0126]).
To further clarify, Courtney’s invention includes a needle transducer (“ultrasonic beacon transducers”) of the needle assembly (“secondary intracorporeal device 110”) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210”). Additionally, Courtney’s invention also includes an autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device”) having a second power source and a second processor that operate separately and independently (“secondary control and processing system 210 that need not be connected to primary control and processing system 200”) from the first power source and the first processor of the needle assembly. This is further demonstrated by Courtney’s Fig. 6C, included below. 

    PNG
    media_image1.png
    249
    545
    media_image1.png
    Greyscale


Courtney is not being relied on for teaching the newly added limitation: 
	wherein the needle transducer is mounted within a recess of the needle on an exterior surface of the needle assembly. 

However, in a similar invention in the same field of endeavor, Erkamp teaches a "system and method to track a tip of a needle or other devices under ultrasound guidance using ultrasound receivers formed on the needle" (Erkamp: [0003]), and further teaches: 
wherein the needle transducer is mounted ("ultrasound sensors may be formed on the needle or other device and may be fabricated using a piezoelectric polymer" Erkamp: [0045]) within a recess ("In FIG. 4C, a copolymer 420 is applied in the strip or groove 404" Erkamp: [0074]) of the needle on an exterior surface of the needle assembly ("sensor is conformally formed on the surface and includes a piezoelectric polymer formed about a portion of the surface and following a contour of the surface. The piezoelectric polymer is configured to generate or receive ultrasonic energy" Erkamp: [0007]; "piezoelectric (e.g., P(VDF-TrFE)) or similar material 520 (FIG. 5C) is applied directly onto the needle as a small ring" Erkamp: [0079]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the piezoelectric polymer formed about a portion of the surface and following a contour of the surface as taught by Erkamp. One of ordinary skill in the art would have been motivated to make this modification because it is "understood that the sensors are preferably integrally formed with the needle (or device)" (Erkamp: [0087]). With this understanding, one of ordinary skill in the art would recognize the benefits of providing "a relatively low cost device with a built-in for sensor conformally applied to an exterior surface" (Erkamp: [0087]), thus allowing an enhancement in “tracking a needle (or other device) under ultrasound guidance” (Erkamp: [0044]). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of Erkamp as applied to claim 1 above, and further in view of Kuenen et al. (US 2019/0201110 A1, hereinafter "Kuenen").

Regarding claim 2, the combination of Courtney and Erkamp discloses: 
The method of claim 1, as described above. 
	Courtney further discloses: 
generating the location signal ("communication signal to locate the secondary intracorporeal device" Courtney: [0014]) for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("At 140, the A-scan vector associated with the receipt of the communication signal, and the timing of the communication signal, is employed to locate ultrasound beacon transducer 120, and thereby locate secondary device 110" Courtney: [0126], Fig. 2). 
The combination of Courtney and Erkamp is not relied on for teaching: 
determining, via the processor the needle assembly, a threshold for the data signals; and
identifying, via the processor, a plurality of peak amplitudes within the data signals based on when the data signals exceed the threshold.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]), and further teaches: 
determining, via the processor the needle assembly, a threshold for the data signals ("a threshold intensity value" Kuenen: [0085]); and
identifying, via the processor, a plurality of peak amplitudes ("having intensities values above a threshold intensity value" Kuenen: Claim 4) within the data signals based on when the data signals exceed the threshold ("tip detection unit may be constructed during the identification of the differential shadow region to compare the intensities of the differential image to a threshold intensity value" Kuenen: [0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Regarding claim 3, the combination of Courtney, Erkamp, and Kuenen discloses: 
The method of claim 2, as described above. 
The combination of Courtney, Erkamp, and Kuenen is not relied on for teaching: 
wherein determining the threshold for the data signals further comprises determining a baseline noise for the data signals and subsequently determining the threshold for the data signals by eliminating the baseline noise from the data signals.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
wherein determining the threshold ("tip detection unit may be constructed during the identification of the differential shadow region to compare the intensities of the differential image to a threshold intensity value" Kuenen: [0085]) for the data signals further comprises determining a baseline noise for the data signals ("subjected to noise reduction image processing" Kuenen: [0100]; "signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071]) and subsequently determining the threshold ("processing step on the differential image for smoothing and noise reduction, such as thresholding" Kuenen: [0085]) for the data signals by eliminating the baseline noise from the data signals ("de-noising the image" Kuenen: [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of Erkamp and Kuenen as applied to claim 2 above, and further in view of Pelissier et al. (US 2010/0298705 A1, hereinafter "Pelissier") and Roberts et al. (US 2014/0093234 A1, hereinafter "Roberts"). 
Regarding claim 4, the combination of Courtney, Erkamp, and Kuenen discloses: 
The method of claim 2, as described above. 
Courtney further discloses: 
generating the location signal ("communication signal to locate the secondary intracorporeal device" Courtney: [0014]) for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("At 140, the A-scan vector associated with the receipt of the communication signal, and the timing of the communication signal, is employed to locate ultrasound beacon transducer 120, and thereby locate secondary device 110" Courtney: [0126], Fig. 2). 
The combination of Courtney, Erkamp, and Kuenen is not relied on for teaching: 
determining a meta-frame rate of the data signals;
determining a time offset for the data signals based on the meta-frame rate;
anticipating a future frame rate of the autonomous ultrasound imaging system based on the time offset; 
signaling to the needle transducer of the needle assembly to flash so as to display the location signal at the at least one portion of the needle on the display screen in anticipation of the future frame rate. 
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
signaling to the needle transducer of the needle assembly to flash ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]) so as to display the location signal at the at least one portion of the needle on the display screen ("generate on the display a marker indicating the location of the tip of the instrument" Pelissier: [0044]).
The combination of Courtney, Erkamp, Kuenen, and Pelissier is not relied on for teaching: 
determining a meta-frame rate of the data signals;
determining a time offset for the data signals based on the meta-frame rate;
anticipating a future frame rate of the autonomous ultrasound imaging system based on the time offset; 
anticipation of the future frame rate. 
However, in a similar invention in the same field of endeavor, Roberts teaches a method and apparatus for multiphase sampling: 
determining a meta-frame rate of the data signals (“transmit bit rate and the camera frame rate (or sample rate) are synchronized so as to produce consistent, error free samples that result in correctly demodulated bits” Roberts: [0002]);
determining a time offset for the data signals ("receives and samples the multiphase (or time-offset) light packets based on the asynchronous receive sample timeline" Roberts: [0111]; "introduces those time offsets into the sample times" Roberts: [0119]) based on the meta-frame rate;
anticipating a future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]) of the autonomous ultrasound imaging system based on the time offset ("introduces those time offsets into the sample times" Roberts: [0119]); 
anticipation of the future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the method and apparatus for multiphase sampling as taught by Roberts. One of ordinary skill in the art would have been motivated to make this modification because "multiphase sampling advantageously mitigates the deleterious effects mentioned above that arise from asynchronous transmit and receive timing" (Roberts: [0119]). 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of Erkamp as applied to claim 1 above, and further in view of Vilkomerson et al. (US 4249539 A, hereinafter "Vilkomerson").

Regarding claim 7, the combination of Courtney and Erkamp discloses: 
The method of claim 1, as described above. 
The combination of Courtney and Erkamp is not relied on for teaching: 
pulsing the location signal at a known pulse rate; and
using the known pulse rate to extract the location signal from ultrasound signal noise.
However, in a similar invention in the same field of endeavor, Vilkomerson teaches an ultrasound needle tip localization system (Title), and further teaches: 
pulsing the location signal at a known pulse rate ("commence generating output pulses at a known, predetermined rate" Vilkomerson: Col. 5, lines 10-12); and
using the known pulse rate ("pulse transmit unit 302, shown in FIG. 4 as a B-scan pulser, couples a pulse enable signal to transducer 202, and simultaneously couples that signal, appropriately attenuated at resistance divider 303 and 304, to one input of a comparator amplifier 305. The other input of the comparator 305 is coupled to a reference level established at adjustable divider 306, such that the output of the comparator 305 becomes a logical "1" only upon issuance of a bona fide pulse from pulser 302" Vilkomerson: Col. 4, lines 64-68 - Col. 5, lines 1-4) to extract the location signal ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) from ultrasound signal noise ("Noise and the like spurious signals are thereby prevented from having an erroneous effect" Vilkomerson: Col. 5, lines 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the ultrasound needle tip localization system as taught by Vilkomerson. One of ordinary skill in the art would have been motivated to make this modification because "noise and the like spurious signals are thereby prevented from having an erroneous effect" (Vilkomerson: Col. 5, lines 5-6), thus allowing the transducer to be used “precisely to locate the position of the tip of the needle” (Vilkomerson: Col. 2). 

Regarding claim 11, the combination of Courtney and Erkamp discloses: 
The method of claim 1, as described above. 
While Courtney describes tracking the distal tip of instruments, the combination of Courtney and Erkamp is not relied on for teaching: 
wherein the at least one portion of the needle comprises a distal end of the needle.
However, in a similar invention in the same field of endeavor, Vilkomerson teaches an ultrasound needle tip localization system (Title), and further teaches: 
wherein the at least one portion of the needle comprises a distal end of the needle ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the ultrasound needle tip localization system as taught by Vilkomerson. One of ordinary skill in the art would have been motivated to make this modification because "noise and the like spurious signals are thereby prevented from having an erroneous effect" (Vilkomerson: Col. 5, lines 5-6), thus allowing the transducer to be used “precisely to locate the position of the tip of the needle” (Vilkomerson: Col. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of Erkamp and Vilkomerson as applied to claim 7 above, and further in view of Pelissier and Kuenen. 

Regarding claim 8, the combination of Courtney, Erkamp, and Vilkomerson discloses: 
The method of claim 1, as described above. 
	The combination of Courtney, Erkamp, and Vilkomerson is not being relied on for teaching: 
	wherein modifying the at least one characteristic of the location signal further comprises:
collecting multiple pulsed location signals; and
processing the collected pulsed location signals via at least one of filtering the collected pulsed location signals,
transforming one or more of the collected pulsed location signals,
or removing outliers from the collected pulsed location signals.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein modifying the at least one characteristic of the location signal ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]) further comprises:
collecting multiple pulsed location signals ("receive ultrasound echo signals returning from a portion of the body" Pelissier: [0021]); and
processing the collected pulsed location signals ("location at which an echo is generated may be determined by processing the echo signals" Pelissier: [0125]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

The combination of Courtney, Erkamp, Vilkomerson, and Pelissier is not being relied on for teaching: 
via at least one of filtering the collected pulsed location signals, transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
via at least one of filtering the collected pulsed location signals ("signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071]), transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals.
	The claim requires that the processing of the collected pulsed location signals be performed via at least one of the three actions listed. By teaching the filtering of the collected pulsed location signals, Kuenen teaches this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of Erkamp as applied to claim 1 above, and further in view of Pelissier. 

Regarding claim 9, the combination of Courtney and Erkamp discloses: 
The method of claim 1, as described above. 
The combination of Courtney and Erkamp is not relied on for teaching: 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Regarding claim 10, the combination of Courtney and Erkamp discloses: 
The method of claim 1, as described above. 
The combination of Courtney and Erkamp is not relied on for teaching: 
wherein the location signal comprises at least one of a flashing signal or a reflective signal at the at least one portion of the needle.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the location signal comprises at least one of a flashing signal or a reflective signal at the at least one portion of the needle ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for localizing and visualizing devices with the use of an ultrasound imaging probe during a medical procedure disclosed by Courtney, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Response to Arguments
	Applicant submits that the cited references fail to teach or suggest each and every limitation of the pending claims. More specifically, Applicant submits that the cited references fail to teach or suggest “wherein the needle transducer is mounted within a recess of the needle on an exterior surface of the needle of the needle assembly.” 
	Applicant submits that Examiner has previously cited to the needle 101 and the omnidirectional transducer 103 of col. 2, lines 49-50 of Vilkomerson as being synonymous with the needle assembly and the needle transducer of the pending claims. However, Applicant submits that the aspiration needle 101 of Vilkomerson is hollow in the center for vacuum aspiration of tissue samples, and thus fails to teach or suggest a needle transducer being mounted to an exterior surface of the needle as now required by the pending claims, much less a needle transducer mounted within a recess of the needle of the needle assembly. 

	
In response, Examiner respectfully submits Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Examiner respectfully submits that the aspiration needle 101 of Vilkomerson being hollow in the center is unrelated to the ability for a needle transducer to be mounted to an exterior surface of the needle, as a hollow needle may still have the ability to have features attached or mounted to an exterior surface. Regardless, Examiner further respectfully submits that these arguments are also moot, as Vilkomerson is no longer relied on for rejecting amended claim 1 in the new ground of rejection. 

	Applicant submits that Examiner has cited to paragraphs [0010] and [0196] of Courtney as allegedly teaching the needle assembly. However, Applicant disagrees, and submits that although Courtney teaches a second intracorporeal device comprising one or more ultrasonic beacon transducers and Brockenbrough needles, Courtney is silent on a needle transducer being mounted on a recess of the needle on an exterior surface of the needle of the needle assembly. Applicant further submits that therefore, Courtney fails to teach or suggest the needle transducer being mounted to an exterior surface of the needle. 


In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that Courtney was never relied on for teaching the newly added feature of “a needle transducer being mounted on a recess of the needle on an exterior surface of the needle of the needle assembly,” and thus the argument (that Courtney is silent on this feature) is moot. Instead, the search was updated based on the addition of this feature of the claim, and Erkamp was identified as teaching this feature. 
Erkamp teaches: wherein the needle transducer is mounted ("ultrasound sensors may be formed on the needle or other device and may be fabricated using a piezoelectric polymer" Erkamp: [0045]) within a recess ("In FIG. 4C, a copolymer 420 is applied in the strip or groove 404" Erkamp: [0074]) of the needle on an exterior surface of the needle assembly ("sensor is conformally formed on the surface and includes a piezoelectric polymer formed about a portion of the surface and following a contour of the surface. The piezoelectric polymer is configured to generate or receive ultrasonic energy" Erkamp: [0007]; "piezoelectric (e.g., P(VDF-TrFE)) or similar material 520 (FIG. 5C) is applied directly onto the needle as a small ring" Erkamp: [0079]). 

	Applicant submits that in the Advisory Action, Examiner has cited to Non-Patent Literature “Yoon” and US 5829439 A “Yokosawa” as allegedly teaching the newly added limitation of claim 1. However, Applicant submits that the cited references fail to teach or suggest the claims as amended. 



In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that neither Yoon nor Yokosawa are being relied on for the rejection of claim 1. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vilkomerson and Pellissier were previously relied on for the rejection of independent claim 1. While Vilkomerson and Pellissier still read on the limitations of independent claim 1, they are no longer being explicitly relied on for the rejection of claim 1 only because Courtney was found to provide sufficient teachings for the limitations. Accordingly, these references are still relevant to independent claim 1. In addition, each of these references is relied on for the rejection of at least one dependent claim. 
Hoffberg (US 2007/0053513 A1, hereinafter "Hoffberg") was previously relied on for the rejection of claims 4-6. Based on the interpretation of the language in these claims (see Claim Interpretation section above), the terms “meta-frame rate” and “frame rate” are synonymous. Thus, Hoffberg is no longer relied on for the teaching of features of claim 4. However, Hoffberg is presently cited as relevant due to teaching “a meta-frame rate of the data signals,” as described in previous Office Actions. 
Harlev et al. (US 10285611 B1, hereinafter “Harlev”) teaches a “system for facilitating display of cardiac mapping information includes a catheter having one or more electrodes that measure electrical signals in the heart, and a processing unit” (Abstract), and further teaches features of claim 8 ("receives an indication of a measurement location corresponding to each signal" Harlev: Abstract; "processing unit extracts a set of features from the signals" Harlev: Abstract; "signals are bandpass filtered" Harlev: Col. 8, line 35; "may determine a coordinate system transformation function that transforms the 3D spatial coordinates of the catheter's locations" Harlev: Col. 8, lines 9-11; "reject outliers, which may be computationally burdensome" Harlev: Col. 1, line 62). 
Woerpel et al. (US 2006/0136133 A1, hereinafter “Woerpel”) teaches a signal thresholding apparatus, and further teaches features of claim 5 ("determine a corresponding plurality of peak amplitudes A(i)" Woerpel: [0020]; "apparatus 200 may also include a memory 250 to store selected ones 254 of the plurality of peak amplitudes A(i)" Woerpel: [0021]; "process the signal and obtain an indication of the signal arrival time" Woerpel: [0010]; "arrival times and other characteristics of the receiver response may be recorded" Woerpel: [0002]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793